Opinion filed November 18, 2010




                                               In The


   Eleventh Court of Appeals
                                            __________

                                      No. 11-10-00296-CR
                                          __________

                           CHARLES RAY BAKER, Appellant

                                                  V.

                               STATE OF TEXAS, Appellee


                            On Appeal from the 249th District Court
                                   Johnson County, Texas
                                Trial Court Cause No. F43766


                             MEMORANDUM                   OPINION
       Charles Ray Baker has filed in this court a pro se motion to dismiss his appeal. In his
motion, appellant states that there has been some confusion as to this case. Appellant wants to
pursue a postconviction writ of habeas corpus and apparently did not intend for his pro se request
to trigger a State appeal. We also note that the trial court stated in its certification of appellant’s
right to appeal that appellant had waived his right to appeal and that this was a plea bargain
agreement situation with no right to appeal.
       The motion is granted, and the appeal is dismissed.


November 18, 2010                                              PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.